Order filed December 3, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00646-CV
                                  ____________

                        PATRICE BARNES, Appellant

                                        V.

  THE TEXAS A&M UNIVERSITY SYSTEM AND PRAIRE VIEW A&M
                    UNIVERSITY, Appellee s


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 11-10-21109


                                   ORDER

      The notice of appeal in this case was filed July 24, 2013.. The clerk’s record
was filed August 30, 2013, and a supplemental clerk’s record was filed October 17,
2013. Appellant’s brief was filed October 21, 2013. To date, our records show that
the filing fee of $175.00 has not been paid, yet appellant has paid other fees. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. On October 22, 2013, this court ordered appellant to pay the filing fee on
or before November 4, 2013. No response was filed. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before December 17, 2013. See Tex. R. App. P. 5. If
appellant has paid the fee, appellant is ordered to provide this court with evidence
of payment so that our records may be corrected. If appellant fails to pay the
filing fee in accordance with this order, or provide proof of payment, the
appeal will be dismissed. See Tex. R. App. P. 42.3(c).



                                  PER CURIAM




                                         2